COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Huff, O’Brien and Russell


              JUSTIN MICHAEL KELLEY
                                                                              MEMORANDUM OPINION**
              v.     Record No. 1313-21-1                                         PER CURIAM
                                                                                  JULY 12, 2022
              COMMONWEALTH OF VIRGINIA


                               FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                                               John W. Brown, Judge

                               (Meghan Shapiro, Senior Assistant Public Defender, Virginia
                               Indigent Defense Commission, on briefs), for appellant.

                               (Jason S. Miyares, Attorney General; Rebecca M. Garcia, Assistant
                               Attorney General, on brief), for appellee.


                     Justin Michael Kelley (appellant) appeals from the decision of the trial court revoking his

              previously suspended sentences. Appellant contends that his four-year active sentence is

              “arbitrary.” Appellant also alleges that the trial court lacked jurisdiction to revoke his suspended

              sentences because the period of suspension and supervision for the underlying convictions had

              expired. After examining the briefs and record in this case, the panel unanimously holds that

              oral argument is unnecessary because “the appeal is wholly without merit.” Code

              §17.1-403(ii)(a); Rule 5A:27(a). We affirm the decision of the trial court.

                                                        BACKGROUND

                     “On appeal of the revocation of a suspended sentence, the appellate court reviews the

              evidence in the light most favorable to the Commonwealth, the party who prevailed below.”


                      Justice Russell participated in the decision of this case prior to his investiture as a
              Justice of the Supreme Court of Virginia.
                     **
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Jenkins v. Commonwealth, 71 Va. App. 334, 339 n.2 (2019) (quoting Jacobs v. Commonwealth, 61

Va. App. 529, 535 (2013)).

       In 2009, the trial court sentenced appellant to four years’ imprisonment, with four years

suspended, following his conviction for possession of marijuana with intent to distribute. The trial

court also imposed conditions of three years of supervised probation and three years of good

behavior.

       In 2010, appellant pleaded guilty to two counts of grand larceny and one count of larceny

with intent to distribute. The trial court sentenced appellant to five years’ imprisonment with four

years suspended on the first count of grand larceny, five years’ imprisonment with four years and

six months suspended on the second count of grand larceny, and two years’ imprisonment with two

years suspended on the larceny with intent to distribute count. The trial court imposed probation

“[f]or an indeterminate period, a minimum of four (4) years supervised, to be released thereafter in

the discretion of the Probation Officer upon successful completion of the terms of probation.”

(Emphasis in original).

       During a hearing on the same day, appellant pleaded guilty to violating the terms of his

probation from his 2009 conviction. The trial court revoked the previously suspended four years’

imprisonment and resuspended three years and six months. The trial court conditioned the

suspended sentence “on the same conditions as contained in the previous sentencing order,” and

extended the good behavior period for one year.

       In 2019, appellant pleaded guilty to two counts of aggravated possession of drugs in Ohio.

Due to these convictions, appellant’s probation officer requested a capias, which the trial court

issued on May 1, 2019. Appellant stipulated that he violated Condition 1 of his probation. The trial

court revoked appellant’s previously suspended sentences totaling thirteen years and twelve months




                                                  -2-
and resuspended the entire amount.1 The trial court sentenced appellant to five years’ probation and

imposed “the same conditions as contained in the previous sentencing order.”

       In 2021, the probation officer filed a major violation report, alleging appellant violated a

number of the conditions of his probation, and requested that the trial court issue a capias. The

probation officer stated that appellant did not report by phone as required, failed to provide a

valid phone number or address, and absconded from supervision. The probation officer

submitted an addendum, stating that appellant violated his probation for new convictions of

driving on a suspended license, contempt of court, and failing to obey a traffic signal. The

probation officer also reported that appellant had twenty probation violations and a larceny of a

firearm charge pending in two separate jurisdictions, and twenty-three pending charges in the

City of Portsmouth General District Court. The probation officer submitted two subsequent

addendums, reporting that appellant had been convicted of petit larceny, grand larceny, and

probation violation and still had revocation hearings pending in another jurisdiction.

       At the revocation hearing on October 12, 2021, appellant stipulated to violating

conditions of his probation, as alleged by the probation officer. Stephanie McConnaughey,

appellant’s girlfriend, testified that appellant began exhibiting signs of substance abuse at the end

of 2020 and he wanted to seek treatment. McConnaughey informed the trial court that she had

identified several treatment options for appellant upon his release from imprisonment. The trial

court also accepted a proffer that appellant had a job “waiting for him” with his previous

employer.

       The discretionary sentencing guidelines set a recommended sentencing range of eight

months to two years’ imprisonment. The Commonwealth advocated for a sentence less than the


       1
         The trial court’s calculation consisted of appellant’s suspended sentences from his
marijuana possession with intent to distribute conviction in 2009, his two grand larceny and
larceny with intent to distribute convictions in 2010, and his probation violation in 2010.
                                                 -3-
two years recommended maximum, but more than the eight-month minimum. The

Commonwealth provided the trial court with appellant’s criminal history, showing twenty-eight

felony convictions. Appellant requested a sentence at the low end or in the middle of the

sentencing guidelines range, “given that he [was] looking for help” for the “substance abuse

problems that led to these underlying larcenies.”

       Upon conclusion of the arguments, the trial court found that appellant violated the

conditions of his probation. The trial court revoked appellant’s previously suspended sentences

totaling thirteen years and twelve months, resuspended nine years and twelve months, and

sentenced appellant to a total active term of four years’ imprisonment. In imposing the

sentences, the trial court highlighted appellant’s substance abuse issues and criminal history.

The trial court explained in writing the reason for its departure from the guidelines as “28 prior

felony convictions. New condition 1 violation, GL, PL, contempt, susp DL, PV in two diff. juris.

Guidelines too low.”

                                            ANALYSIS

                                            Jurisdiction

       From the outset, appellant seeks to collaterally challenge the trial court’s 2019 revocation

of the suspended sentences from his 2009 marijuana conviction and 2010 larceny convictions.

Appellant asserts that the probation period had expired by 2019, thereby divesting the trial court

of jurisdiction to impose the suspended sentences, and that this lack of jurisdiction continued to

the present action. Appellant acknowledges that he did not raise this objection at the 2019

revocation hearing or the revocation hearing that is subject to this case, but alleges that the 2019

judgment was void ab initio and could be considered by this Court. Alternatively, appellant asks

this Court to apply the ends of justice exception.




                                                -4-
        Rule 5A:18 provides that “[n]o ruling of the trial court . . . will be considered as a basis for

reversal unless an objection was stated with reasonable certainty at the time of the ruling, except for

good cause shown or to enable this Court to attain the ends of justice.” Accordingly, “this Court

‘will not consider an argument on appeal [that] was not presented to the trial court.’” Farnsworth v.

Commonwealth, 43 Va. App. 490, 500 (2004) (quoting Ohree v. Commonwealth, 26 Va. App. 299,

308 (1998)). “Rule 5A:18 applies to bar even constitutional claims.” Id. (quoting Ohree, 26

Va. App. at 308). “Specificity and timeliness undergird the contemporaneous-objection rule [and]

animate its highly practical purpose.” Bethea v. Commonwealth, 297 Va. 730, 743 (2019) (quoting

Dickerson v. Commonwealth, 58 Va. App. 351, 356 (2011)); Brown v. Commonwealth, 279 Va.

210, 217 (2010). “Not just any objection will do. It must be both specific and timely—so that the

trial judge would know the particular point being made in time to do something about it.” Bethea,

297 Va. at 743.

        Appellant first asserts that “[t]he trial court erred by revoking a suspended sentence on an

underlying marijuana conviction, when the period of suspension and supervision for that conviction

had expired.” As appellant notes, the trial court convicted him of possession of marijuana with

intent to distribute and sentenced him to four years’ imprisonment, all suspended, conditioned on

three years’ supervised probation, and three years’ good behavior. The trial court extended

appellant’s good behavior period by one year following his guilty plea to the probation violation in

2011. Appellant argues that the trial court “lost jurisdiction and authority over this cause in 2015 at

the latest.”

        Appellant also challenges the revocation of his suspended sentence following his guilty

pleas to two counts of grand larceny and one count of larceny with intent to distribute, for which the

trial court sentenced him to a total of twelve years’ imprisonment, with ten years and six months

suspended. The trial court imposed probation “[f]or an indeterminate period, a minimum of four

                                                  -5-
(4) years supervised, to be released thereafter in the discretion of the Probation Officer upon

successful completion of the terms of probation.” (Emphasis in original). Appellant asserts that

“[t]his was an improper delegation of judicial authority to an executive agency,” as the trial court

“attempted to delegate to the probation officer the discretion to set the length of [appellant’s]

supervisory sentence, and to assess completion of his supervision terms.” Appellant makes clear

that he does not allege that this “unlawful delegation” voids the sentencing order but contends “it

does limit its enforcement to the specific length of probation the [trial] [c]ourt did order,”

specifically four years. Therefore, appellant states that his “period of probation for these offenses

ended in 2015.” Based on these errors, appellant claims that the trial court’s “2019 conviction,

revocation order, and sentence are all void ab initio [. . .] due to jurisdictional defect.” Appellant

concludes that it follows that the trial court’s 2021 revocation of the marijuana and larceny

suspended sentences is also void ab initio because the trial court lacked jurisdiction.

        The Supreme Court has explained that “‘whether an alleged error by a trial court renders

its order void ab initio or merely voidable turns on the subtle, but crucial, distinction deeply

embedded in Virginia law’ between two very different but semantically similar concepts:

subject matter jurisdiction and, for lack of a better expression, active jurisdiction.” Cilwa v.

Commonwealth, 298 Va. 259, 266 (2019) (quoting Jones v. Commonwealth, 293 Va. 29, 46

(2017)). “Subject matter jurisdiction ‘refers to a court’s power to adjudicate a class of cases or

controversies[.]’” Riddick v. Commonwealth, 72 Va. App. 132, 141 (2020) (alteration in

original) (quoting Cilwa, 298 Va. at 266).

        “The subject matter jurisdiction of circuit courts is ‘entirely prescribed by statute.’” Id. at

143-44 (quoting Kelley v. Stamos, 285 Va. 68, 75 (2013)). It “can only be acquired by virtue of

the Constitution or of some statute. Neither the consent of the parties, nor waiver, nor

acquiescence can confer it.” Pure Presbyterian Church of Washington v. Grace of God

                                                  -6-
Presbyterian Church, 296 Va. 42, 49 (2018) (quoting Humphreys v. Commonwealth, 186 Va.

765, 772-73 (1947)).

       “‘[A]ctive jurisdiction’—pragmatically called the ‘jurisdiction to err’—involves not the

power of the court but the proper exercise of its authority[.]” Cilwa, 298 Va. at 266 (footnote

omitted) (quoting Farant Inv. Corp. v. Francis, 138 Va. 141, 427 (1924)). Unlike defects in

subject matter jurisdiction, defects in active jurisdiction can be waived and cannot be collaterally

attacked. Id. at 270-71. “Accordingly, a claim that a court lacks active jurisdiction cannot be

raised for the first time on appeal and is subject to the contemporaneous objection rule.”

Riddick, 72 Va. App. at 143.

       Because “[a] Virginia court’s ‘jurisdiction to revoke a convict’s probation and suspension

of sentence is part of [the] criminal process,’” the trial court possessed subject matter jurisdiction

to revoke appellant’s suspended sentence. Cilwa, 298 Va. at 267 (second alteration in original)

(quoting Green v. Commonwealth, 263 Va. 191, 194 (2002)). Therefore, in the present case, the

trial court had subject matter jurisdiction to revoke appellant’s suspended sentences at the 2019

revocation hearing, and appellant’s challenge to the court’s revocation of his previously

suspended sentence outside of the four-year probation is a challenge to active jurisdiction and is

thus not subject to a collateral attack. Id. at 270-71 (citation omitted); see also Riddick, 72

Va. App. at 143.

       Appellant argues even if this error could be waived, the ends of justice requires this Court to

review his claims. “‘The ends of justice exception is narrow and is to be used sparingly,’ and

applies only in the extraordinary situation where a miscarriage of justice has occurred.” Holt v.

Commonwealth, 66 Va. App. 199, 209 (2016) (quoting Redman v. Commonwealth, 25 Va. App.

215, 220 (1997)). Whether to apply the ends of justice exception involves two questions:

“(1) whether there is error as contended by the appellant; and (2) whether the failure to apply the

                                                 -7-
ends of justice provision would result in a grave injustice.” Commonwealth v. Bass, 292 Va. 19, 27

(2016) (quoting Gheorghiu v. Commonwealth, 280 Va. 678, 689 (2010)). Further, “[i]n order to

avail oneself of the exception, [appellant] must affirmatively show that a miscarriage of justice has

occurred, not that a miscarriage might have occurred.” Holt, 66 Va. App. at 210 (quoting Redman,

25 Va. App. at 221).

       Here, appellant raises his arguments for the first time on appeal. At the 2019 hearing,

appellant was given the opportunity to offer a statement to the trial court and to show cause as to

why the sentences should not be revoked. Moreover, appellant received a benefit of the trial court’s

decision to suspend the entire thirteen-years-and-twelve-months sentence. Likewise, at the hearing

in the present action, appellant was given the opportunity to present evidence, give a statement, and

provide argument; appellant focused solely on his desire to receive substance abuse treatment.

Because appellant waived any objections to the court’s authority at that time, and accepted the

benefits offered by the court, he has not shown that a miscarriage of justice has occurred.

Therefore, appellant’s arguments are barred by Rule 5A:18.

                                               Sentence

       Appellant also argues that the trial court abused its discretion when it sentenced him to a

total of four years of active incarceration. After suspending a sentence, a trial court “may revoke the

suspension of sentence for any cause the court deems sufficient that occurred at any time within the

probation period, or within the period of suspension fixed by the court.” Code § 19.2-306(A). “In

revocation appeals, the trial court’s ‘findings of fact and judgment will not be reversed unless there

is a clear showing of abuse of discretion.’” Jacobs, 61 Va. App. at 535 (quoting Davis v.

Commonwealth, 12 Va. App. 81, 86 (1991)). “The evidence is considered in the light most

favorable to the Commonwealth, as the prevailing party below.” Id.




                                                 -8-
        Appellant contends that his sentence is “arbitrary” because the trial court did not sufficiently

explain its reasoning for the four-year sentence. Appellant also asserts that the trial court failed to

consider a number of mitigating circumstances, including the “minor nature” of his initial criminal

conduct, the age of his convictions, or the fact that appellant had received an eighteen-month

sentence on his new convictions. Appellant also emphasizes his desire for substance abuse

treatment.

        “The statutes dealing with probation and suspension are remedial and intended to give the

trial court valuable tools to help rehabilitate an offender through the use of probation, suspension of

all or part of a sentence, and/or restitution payments.” Howell v. Commonwealth, 274 Va. 737, 740

(2007). By continuing to disregard the terms of his suspended sentences, appellant demonstrated

that he was not amenable to rehabilitation. “When coupled with a suspended sentence, probation

represents ‘an act of grace on the part of the Commonwealth to one who has been convicted and

sentenced to a term of confinement.’” Hunter v. Commonwealth, 56 Va. App. 582, 587 (2010)

(quoting Price v. Commonwealth, 51 Va. App. 443, 448 (2008)). Appellant failed to make

productive use of the grace that had been extended to him.

        At the hearing, appellant conceded numerous probation violations and a history of substance

abuse. The Commonwealth offered into evidence appellant’s lengthy criminal history.2 At the

revocation hearing, the trial court heard testimony regarding appellant’s family circumstances and

employment history, as well as his desire to seek treatment for substance abuse. It was within the

trial court’s purview to weigh any mitigating factors appellant presented. Keselica v.

Commonwealth, 34 Va. App. 31, 36 (2000). The record establishes that the trial court had sufficient


        2
          On appeal, appellant argues that the exhibit was “far worse than his actual criminal
history” because it contained duplicate entries and “a cluster of felony charges designated
‘disposition not received.’” Appellant, however, did not challenge the Commonwealth’s
admission of his criminal history report and has thus waived any challenge to the exhibit on
appeal. See Rule 5A:18.
                                                -9-
cause to revoke appellant’s suspended sentences. To the extent that appellant argues that the trial

court should have followed the discretionary guidelines for sentencing, we find that the guidelines

“are not binding on the trial judge; rather, the guidelines are merely a ‘tool’ to assist the judge in

fixing an appropriate punishment.” Belcher v. Commonwealth, 17 Va. App. 44, 45 (1993).

Accordingly, we hold that the sentences the trial court imposed represent a proper exercise of

discretion.

        Although appellant argues that his sentence was disproportionate, this Court declines to

engage in a proportionality review in cases that do not involve life sentences without the possibility

of parole. Cole v. Commonwealth, 58 Va. App. 642, 653-54 (2011). We noted in Cole that the

Supreme Court of the United States “has never found a non-life ‘sentence for a term of years within

the limits authorized by statute to be, by itself, a cruel and unusual punishment’ in violation of the

Eighth Amendment.” Id. at 653 (quoting Hutto v. Davis, 454 U.S. 370, 372 (1982) (per curiam)).

Cf. Vasquez v. Commonwealth, 291 Va. 232, 243 (2016) (rejecting Eighth Amendment challenge to

133-year active sentence because the sentence was imposed for “eighteen separate crimes”).

Accordingly, we find no abuse of discretion with the trial court’s sentencing decision.

                                            CONCLUSION

        For the foregoing reasons, the trial court’s decision is affirmed.

                                                                                                Affirmed.




                                                  - 10 -